



COURT OF APPEAL FOR ONTARIO

CITATION: Grand River Conservation Authority
    v. Geil, 2021 ONCA 861

DATE: 20211130

DOCKET: C69028

Benotto, Huscroft and Miller JJ.A.

BETWEEN

Grand
    River Conservation Authority

Applicant
(Respondent in Appeal)

and

Jason Geil & Geil Style
    Enterprises Inc.

Respondents
(Appellants)

Sean Biesbroek, for the appellants

Steven J. OMelia, for the respondent

Heard and released orally: November 29, 2021

On
    appeal from the order of Justice J.W. Sloan of the Superior Court of Appeal,
    dated December 16, 2020.

REASONS FOR DECISION

[1]

The appellant was found in contempt of a consent
    order that he and his agents refrain from dumping fill on wetlands controlled
    by the Grand River Conservation Authority.

[2]

He appeals the motions judges finding arguing
    that the motion judge erred by,

(i)

relying on hearsay in the supporting affidavits;

(ii)

making a finding of contempt without evidence as
    to when the fill arrived on the property; and

(iii)

relying on an affidavit that was filed after the time required by
    the Rules.

[3]

We see no merit to these submissions.

[4]

The appellant filed no material on the motion.
    The motion judge relied on firsthand evidence that the fill was placed on the
    property. The affidavit evidence established that the fill was deposited after
    the date of the court order. The precise date does not matter. The judge did
    not err by relying on the affidavit filed late because accepting it was within
    his discretion. The motion judge applied the correct test on a contempt motion,
    and it was open to him to conclude that the appellant was in contempt of the
    order. This finding is entitled to deference.

[5]

The appeal is dismissed with costs to the
    respondent in the amount of $20,000 plus HST.

M.L.
    Benotto J.A.

Grant
    Huscroft J.A.

B.W.
    Miller J.A.


